After proof of the act of intercourse which was claimed by the state to have been the basis for the charge, the state was permitted, over the timely objection and exception of defendant, to prove six other subsequent acts. However much this court might be inclined to the views expressed in Herbert v. State, 16 Ala. App. 213, 77 So. 83, that case, on this point, has been overruled by the Supreme Court in Herbert v. State, 201 Ala. 480, 78 So. 386, and this court, by virtue of the statute is bound by it.
There are other questions presented by the record, but they will not probably arise upon another trial.
For the error pointed out, the judgment is reversed, and the cause is remanded.
Reversed and remanded.